Citation Nr: 0837365	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
dental injury.

2.  Entitlement to service connection for residuals of a nose 
injury.

3.  Entitlement to service connection for residuals of a left 
hand injury.

4.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.  The issues have been recharacterized on appeal as 
they appear on the cover page of the instant decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

At the outset, the Board notes that the veteran's service 
medical records are not on file and were apparently destroyed 
in a fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, in 1973.  The United States Court of 
Appeals for Veteran's Claims (the Court) has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). 

A preliminary review of the record reveals there are 
outstanding private medical records in support of the 
veteran's claims.  In January 2003, the RO attempted to 
obtain private medical records from Dr. AOS and Dr. JPB.  No 
response was received from either provider and the RO did not 
make a follow-up request.  In fact, the RO specifically 
indicated in the January 2004 rating decision that a second 
request was not attempted since these records would be 
"irrelevant to [his] claim in the absence of proof of an in-
service injury."

In light of the Board's heightened duty and as 38 C.F.R. 
§ 3.159(c) (1) specifies VA will make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency, to include records from private medical 
care providers, a Remand is necessary in order to attempt to 
obtain these records.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  
38 C.F.R. § 3.159(c)(1).  

A remand is also necessary as VA outpatient treatment records 
dated between 2002 and 2005 were associated with the claims 
folder after the March 2005 statement of the case (SOC) was 
issued to the veteran.  The veteran specifically indicated in 
the September 2008 Informal Hearing Presentation that he was 
not waiving initial RO review of the newly submitted 
evidence.  As such, the appeal must also be remanded for the 
evidence to be reviewed by the RO and for the issuance of a 
supplemental statement of the case (SSOC).  38 C.F.R. 
§ 20.1304(c); Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As these matters are being remanded, the agency of original 
jurisdiction (AOJ) should take efforts to ensure that all due 
process requirements are met, to including ordering VA 
examinations if necessary.   Additionally, the AOJ should 
ensure that all notice requirements are fully complied with 
and satisfied, with respect to the claims, including those 
addressed by recent Court decisions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by    38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) are fully complied 
with and satisfied, with respect to the 
claims, including those addressed by 
recent Court decisions.  

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
residuals of dental, nose, right knee, 
and left hand injuries since his 
discharge from service.  The RO should 
request that the veteran complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence relating to such treatment.  The 
RO should attempt to obtain copies of all 
pertinent records outstanding.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Specifically, the RO should obtain 
records from the Columbia VA Medical 
Center dated after March 2005.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  After obtaining the necessary 
releases, the RO should obtain any 
pertinent, outstanding records of medical 
treatment provided to the veteran by Dr. 
AOS and Dr. JPB.  If the records are not 
received, at least one follow-up request 
must be made.  38 C.F.R. § 3.159(c)(2).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, to 
include ordering VA examinations, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence, to 
include VA outpatient treatment records 
dated between 2002 and 2005, and legal 
authority.  The RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

